STATE OF LOUISIANA

                     COURT OF APPEAL, FIRST CIRCUIT

TODD       W.        FANGUY      AND        CHRISTY                                                  NO.     2022       CW     0680

A.    FANGUY


VERSUS


UV    INSURANCE              RISK        RETENTION                                                   July 22,        2022
GROUP,          INC.       AND       DOUGLAS           R.

FORTUNE




In    Re:              UV       Logistics,                  LLC,  applying                   for     supervisory               writs,

                       32nd          Judicial               District Court,                    Parish        of    Terrebonne,

                       No.      187229.




BEFORE:                HOLDRIDGE,                PENZATO,          AND       LANIER,          JJ.


           WRIT        DENIED.
                                                                       AHP
                                                                       WIL



           Holdridge,                 J.,         dissents              and        would        grant        the     writ.           The

Supreme              Court      remanded             this         matter          to   the     trial       court     to      make     an
in    camera            inspection                of        the    documents             to     determine          whether           the

documents              were            discoverable                     under          the     work -product            exception

contained               in      Louisiana                 Code         of    Civil           Procedure        article           1424.
     The        case       is    remanded. ..               to    determine            if     the    requested          documents
are        relevant                and       discoverable.                     See       La.        Code      Civ.        P.        art.

1424[.]"              Article         1424           states        that       the "      court       shall    not       order        the
production                 or    inspection                 of     any       writings...            obtained       or     prepared


by     the           adverse           party...             in     anticipation                 of     litigation              or     in
preparation                  for      trial[.]"                  From       the    transcript              provided        to       this

court,           there          is    no    explanation,                    reasons,           or    even    any hint           as    to

why     the          trial         court         thought           the       work -product             exception             did     not


apply           to    the       documents              in        question.             Clearly,       the     intent           of    the

Supreme              Court           order           was         for     the       trial        court        to    advise            the

parties              which       documents                are      discoverable                and why such             documents
were        not        work          product           in        accordance              with     Article 1424.                 Since
this        court          does       not        have       the        documents          to    review,       I    would        grant

the     writ           because              it       is      impossible                for     this        court     to        make    a

meaningful                 review          to     determine             if     the       trial       court     complied             with

the        Supreme              Court'       s       order         since           the       trial         court     failed           to

articulate                   its      reasons                that           would        have        indicated            that        it

properly               considered                and         followed             the       mandatory         provisions              of

Article              1424.




COURT           OF    APPEAL,         FIRST          CIRCUIT



                                                 4




       DEPUTY              CLERK      OF     COURT
                     FOR     THE     COURT